954 So.2d 1271 (2007)
Bernard WILLIAMS, Petitioner,
v.
FLORIDA PAROLE COMMISSION, Respondent.
No. 1D06-4666.
District Court of Appeal of Florida, First District.
April 30, 2007.
Bernard Williams, pro se, Petitioner.
Kim Fluharty, General Counsel, and Bradley R. Bischoff, Assistant General Counsel, Florida Parole Commission, Tallahassee, for Respondent.
PER CURIAM.
Bernard Williams seeks certiorari review of the denial of a petition for writ of mandamus which challenged the decision of the Florida Parole Commission, respondent, revoking his conditional release supervision. Because (i) the evidence of a willful violation on the part of the petitioner is tenuous at best, (ii) the hearing officer recommended reinstatement, and (iii) neither the parole examiner's report nor the Parole Commission's order contain a finding the petitioner's violation of his conditional release constituted a willful violation of a substantial condition of the conditional release order, under this court's recent decisions in Williams v. Florida Parole Commission, 949 So.2d 1180 (Fla. 1st DCA 2006) and Mathis v. Florida Parole Commission, 944 So.2d 1182 (Fla. 1st DCA 2006), we grant the petition, quash the circuit court's order, and remand with instructions that the trial court quash the order of the Parole Commission and remand for further proceedings consistent with these opinions. Further, the circuit court's order imposing a lien is quashed. Crosby v. Fla. Parole Comm'n, 949 So.2d 1181 (Fla. 1st DCA 2007).
REMANDED for further proceedings consistent with this opinion.
BARFIELD, WOLF, AND VAN NORTWICK, JJ., concur.